Rising and De France, OC.
We concur in the affirmance of the judgment, upon the sole ground that the deposit in the Bank of Leadville, to the credit of appellants, of the sum named in the contract of escrow, was an absolute and irrevocable payment of such money under the terms of the contract between the parties. This being so, a statement of facts covering more than this one proposition is unnecessary, and is liable to create an opinion that the unimportant facts, so stated, enter into and form the basis for the affirmance of said judgment.
Per Curiam.
For the reasons given in the foregoing opinion of Commissioner Stallcup (excluding any such inference as is suggested in the majority opinion) the judgment is affirmed.

Affirmed.